Judgment unanimously modified on the law and as modified affirmed with costs to petitioner, in accordance with the following memorandum: The judgment, except the paragraph adjudging that respondents must pay interest from July 1, 1981, is affirmed for reasons stated in the memorandum decision at Special Term (Rath, J.). Since there is no statutory authority for an award of interest on wrongly withheld Medicaid funds, it was improper to direct respondents to pay interest on the volume adjustment reimbursement amount owed to petitioner (see, Demisay v Whalen, 84 AD2d 902). (Appeal from judgment of Supreme Court, Erie County, Rath, J. — art 78.) Present — Dillon, P. J., Callahan, Green, Balio and Davis, JJ.